Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to the Request for Continued Examination (RCE) filed on 09/29/2022. Currently, claims 1-20 are pending in the application. Claims 6, 8-9, 18 and 20 are withdrawn from Consideration.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2,  7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chia et al (US 20090102002 A1).

Regarding claim 1, Figure 1 of Chia discloses a device comprising: 
a sensor die (110, [0016]) having a first surface (114) and a second surface (116) opposite the first surface, the sensor die having an input/output region (118, [0018]) and a first sensing region (112, [0018]) at the first surface; 
an encapsulant (120, [0016]) at least laterally encapsulating the sensor die; 
a conductive via (124/131, [0016]) extending through the encapsulant, wherein a same continuous material of the encapsulant (120) extends continuously between a sidewall of the conductive via and sidewalls of a first portion of the sensor die; and 
a front-side redistribution structure (136) on the first surface of the sensor die, the front-side redistribution structure being connected to the conductive via (131) and the sensor die (110), the front-side redistribution structure (136) covering the input/output region of the sensor die, 
the front-side redistribution structure (136) having a first opening (at 112) exposing the first sensing region of the sensor die.
  
Regarding claim 2, Figure 1 of Chia discloses that the device of claim 1 further comprising: a back-side redistribution structure (134/137, [0021]) on the second surface of the sensor die (110), the back-side redistribution structure being connected to the conductive via (124).




Regarding claim 7, Figure 1 of Chia discloses that the device of claim 1, wherein the sensor die comprises: a semiconductor substrate (semiconductor die 110 built on a substrate, [0003]); 
pads (118) on the semiconductor substrate, the pads being connected to the front-side redistribution structure (136); and a passivation film (142) on the pads and the semiconductor substrate, a topmost surface of the passivation film (142) being above a topmost surface of the encapsulant (120).

Regarding claim 10, Figure 1 of Chia discloses that the device of claim 1, wherein the first sensing region (open region at 112) of the sensor die and the first opening (at 112) of the front-side redistribution structure have the same width (since sensing region is not explicitly claimed and considering the opening region on the top surface as the sensing region based on BRI).



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being obvious over Chia et al (US 20090102002 A1) in view of ZUNG (US 20150087101 A1).

Regarding claim 3, Figure 1 of Chia does not explicitly teach that the device of claim 2, wherein the back-side redistribution structure (134) comprises: a dielectric layer; and a metallization pattern disposed between the dielectric layer and the encapsulant (120), the metallization pattern being electrically connected to the conductive via (124).

However, ZUNG is a pertinent art which teaches a semiconductor device with sensors, wherein Figure 3 of ZUNG teaches a back-side redistribution structure (210+220+230) on a second surface of the sensor die, wherein the back-side redistribution structure comprising a dielectric layer (220), a  metallization pattern (210) disposed between the dielectric layer (220) and an encapsulant (100) in order to connect the redistribution structure (210+220+230) to external devices with the sensor die ([0028]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chia with a dielectric layer such that the back-side redistribution structure (134) comprises: the dielectric layer; and the metallization pattern disposed between the dielectric layer and the encapsulant (120), the metallization pattern being electrically connected to the conductive via (124) according to the teaching of ZUNG in order to protect the solder balls 135 and the metallization pattern (134) from environmental damage.
 
Claims 4 and 17 are rejected under 35 U.S.C. 103 as being obvious over Chia et al (US 20090102002 A1) in view of  KIM et al (US 20140247859 A1).

Regarding claim 4, Figure 1 of Chia does not explicitly teach that the device of claim 2, wherein the sensor die has a second sensing region at the second surface (116), and the back-side redistribution structure (134) has a second opening exposing the second sensing region of the sensor die.

However, KIM is a pertinent art which teaches a semiconductor device for estimating a surface temperature of a semiconductor device including a semiconductor package ([0005]). Figures 1-2 of KIM teach of having two temperature sensor (120, [0034]) on both side of a semiconductor device (130).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chia so that the sensor die (110, Figure 1 of Chia) has a second sensing region at the second surface (116), and wherein the back-side redistribution structure (134) has a second opening exposing the second sensing region of the sensor die according to the teaching of KIM in order to sense signal such radiation ([0016] of Chia) or temperature ([0034] of KIM) for highly integrated and high speed semiconductor packages.



Regarding claim 17, Figure 1 of Chai discloses a device comprising: 
a first redistribution structure (136, [0021]) comprising first redistribution lines (136); 
a second redistribution structure (137) comprising second redistribution lines (134); 
an encapsulant (120, [0016]) between the first redistribution structure and the second redistribution structure; 
conductive vias (124/131, [0020]) extending through the encapsulant, the conductive vias connecting the first redistribution lines to the second redistribution lines; and 
a sensor die (110, [0016]) in the encapsulant, the sensor die having a first surface (114) and a second surface (116) opposite the first surface, the sensor die having an input/output region (118) and a first sensing region (at 112) at the first surface, the input/output region (118) connected to the conductive vias (124/131) by the first redistribution lines (136), the input/output region covered by the first redistribution structure (136), the first sensing region (at 112) exposed by a first opening in the first redistribution structure (136), wherein a same continuous material of the encapsulant (120) contacts sidewalls of the conductive vias (124/131) and a sidewall of the sensor die (110).

Chia does not explicitly teach that the sensor die having a second sensing region at the second surface, wherein the second sensing region exposed by a second opening in the second redistribution structure.

However, KIM is a pertinent art which teaches a semiconductor device for estimating a surface temperature of a semiconductor device including a semiconductor package ([0005]). Figures 1-2 of KIM teach of having two temperature sensor (120, [0034]) on both side of a semiconductor device (130).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chia so that the sensor die (110, Figure 1 of Chia) having a second sensing region at the second surface (116), wherein the sensor die having a second sensing region at the second surface, wherein the second sensing region exposed by a second opening in the second redistribution structure (137) according to the teaching of KIM in order to sense signal such radiation ([0016] of Chia) or temperature ([0034] of KIM) for highly integrated and high speed semiconductor packages.


Claims 11 and 16 are rejected under 35 U.S.C. 103 as being obvious over Chia et al (US 20090102002 A1) in view of ZUNG (US 20150087101 A1) and KIM et al (US 20140247859 A1).

Regarding claim 11, Figure 1 of Chia discloses a device comprising: 
a first conductive layer (137, [0017]) having a first opening (at 126); 
an encapsulant (120, [0016]) over the first conductive layer;
a second dielectric layer (142) over the encapsulant, the second dielectric layer having a second opening (at 112); 
a sensor die (110, [0016]) in the encapsulant, the sensor die having a first surface (116) and a second surface (114) opposite the first surface, the sensor die having a second sensing region (112) at the second surface (114), the second sensing region (112) exposed by the second opening (at 112 in 142); 
a conductive via (124/131, [0016]) extending through the encapsulant, a same continuous material of the encapsulant (120) contacting a sidewall of the conductive via and a sidewall of the sensor die (110); and 
a metallization pattern (136, [0021]) extending through the second dielectric layer (142), the metallization pattern connecting the conductive via (124/131) to the sensor die (110).

Chia does not explicitly teach a first dielectric layer having the first opening (at 126) wherein the encapsulant (120) is over the first dielectric layer, and wherein the sensor die having a first sensing region at the first surface (116), wherein the first sensing region exposed by the first opening (at 126).

However, ZUNG is a pertinent art which teaches a semiconductor device with sensors, wherein Figure 3 of ZUNG teaches a back-side redistribution structure (210+220+230) on a second surface of the sensor die, wherein the back-side redistribution structure comprising a dielectric layer (220), a  metallization pattern (210) disposed between the dielectric layer (220) and an encapsulant (100) in order to connect the redistribution structure (210+220+230) to external devices with the sensor die ([0028]). Further, KIM, which is a pertinent art here, teaches a semiconductor device for estimating a surface temperature of a semiconductor device including a semiconductor package ([0005]), wherein Figures 1-2 of KIM teach having two temperature sensors (120, [0034]) on both side of a semiconductor device (130).


Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chia with a dielectric layer on the first surface side (126, Figure 1 of Chia) of the sensor die such that first dielectric layer having the first opening (at 126) wherein the encapsulant (120) is over the first dielectric layer according to the teaching of ZUNG in order to protect the solder balls 135 and the metallization pattern (134) from environmental damage on the side of 126, and further modify the structure so that t wherein the sensor die having a first sensing region (at 116) at the first surface, wherein the first sensing region exposed by the first opening (at 126) according to the teaching of KIM in order to sense signal such radiation ([0016] of Chia) or temperature ([0034] of KIM) at that surface for making a highly integrated and high speed semiconductor packages.

Regarding claim 16, Figure 1 of Chia discloses that the device of claim 11, wherein the sensor die (110) also has an input/output region (118) at the second surface (114), the second dielectric layer (142) covering the input/output region, the metallization pattern (136) connected to the input/output region (118).



Allowable Subject Matter

Claims 5, 12-15 and 19 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 5, 12-15 and 19, there is no prior art available nor obvious motivation to combine elements of prior art which teaches a device, comprising: The device of claim 4, wherein the second opening extends partially into the encapsulant and exposes sidewalls of a second portion of the sensor die. OR
The device of claim 11, wherein the first opening extends into the encapsulant, the first opening having a curved portion extending from the sidewall of the sensor die to the first dielectric layer, wherein an edge of the first dielectric layer is offset from an edge of the sensor die. OR
The device of claim 11, wherein the first opening extends into the encapsulant, the first opening having a curved portion extending from the sidewall of the sensor die to the first dielectric layer, wherein an edge of the first dielectric layer is coplanar with an edge of the sensor die. OR
The device of claim 11, wherein the first opening extends into the encapsulant, the first opening having a curved portion extending from the sidewall of the sensor die to the first dielectric layer, wherein an edge of the first dielectric layer is under an edge of the sensor die. OR
The device of claim 11, wherein the first opening extends into the encapsulant, the first opening having a curved portion in the encapsulant. OR
The device of claim 17, wherein the encapsulant contacts a first portion of the sidewall of the sensor die, the second opening further extending into the encapsulant, the second opening exposing a second portion of the sidewall of the sensor die.



Response to Arguments

Applicant’s arguments/amendments regarding the rejection of claims 1-4,7,10-11 and 16-17, filed on 09/14/2022, have been fully considered but arguments are moot because newly added limitation to the claim (s) requires a new ground of rejection necessitated by amendments.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/
Primary Examiner, Art Unit 2813